Citation Nr: 0406947	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-13 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bronchial asthma.  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant' spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1, 
1966 to April 26, 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

In October 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VA has a duty to notify a 
claimant of all information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also 
has a duty to assist claimants in obtaining evidence 
necessary to substantiate their claims.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date. 

The veteran seeks service connection for bronchial asthma.  
The record shows that on his service entrance examination, on 
March 10, 1966, he reported a history of asthma.  On April 
10, 1966, the veteran underwent an allergy consultation 
wherein he reported having perennial asthma since age 13, 
worse during hot weather and requiring treatment by a 
physician on numerous occasions.  He stated that his attacks 
were usually precipitated by grass mowing, physical exertion 
or dust.  Examination was normal at that time.  Skin tests 
were positive to weeds, grass and molds.  The diagnosis was 
allergic asthma, existed prior to service; disqualifying for 
enlistment.  A narrative summary noted in April 1966 that the 
veteran reported that since arriving at basic training he has 
had minimal symptoms of shortness of breath without wheezing.  
A Medical Board found on April 20, 1996 that the veteran had 
allergic asthma, originating in approximately 1961.  It was 
noted that this was a chronic condition which is recurrent 
and made the veteran a poor risk for continued military 
service.  

After service, the veteran has been diagnosed with asthmatic 
bronchitis by a private examiner.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), held that the Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment.  The veteran 
has not been examined by VA to determine his current medical 
condition or to ascertain whether any currently diagnosed 
asthma was aggravated during the veteran's military service.  
Thus a remand is required for the necessary medical opinion. 

In addition, in a June 2002 statement, the veteran reported 
that he did not have a representative and he requested that 
the RO inform him on how to get a representative.  He 
resubmitted that letter in July 2002 indicating that he had 
not heard anything.  While the RO called the veteran in 
August 2002 regarding whether he wanted an informal 
conference, it does not appear from the record that the 
requested information on representation has been sent to the 
veteran.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), is completed.  

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his asthma recently.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  The RO should ensure that its 
efforts to obtain the identified records 
are fully documented in the claims file.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
appellant, it should inform the appellant 
of this and ask him to provide a copy of 
the outstanding medical records.  The RO 
should also inform the veteran concerning 
obtaining representation, should he so 
desire.  

3.  Then, the RO should schedule the 
veteran for a VA pulmonary examination to 
evaluate his asthma disorder.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate that a review of the claims file 
was made. 

The examiner must offer an opinion with 
complete rationale as to whether it is at 
least as likely as not that any currently 
diagnosed asthma was incurred in or 
aggravated during the veteran's military 
service beyond the natural progression of 
the disability. All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in the 
report.

4.  The RO should review the examination 
report.  If the report is not in complete 
compliance with the instructions provided 
above, appropriate action should be 
taken.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

5.  Thereafter, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue on appeal.  

If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC) and given the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
review, as appropriate.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




